Citation Nr: 1624460	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran served on active service from April 1952 to December 1953 and from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This case was before the Board in February 2015 when it was remanded for additional development.  As will be discussed below, there has not been substantial compliance with the prior remand directives and another remand is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the February 2015 remand directed that the Veteran be provide a VA audiological examination to determine whether the Veteran's tinnitus was related to active service or related to his service-connected hearing loss.  

The Veteran was afforded a VA examination in July 2015.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a symptoms associated with the Veteran's hearing loss.  In support, the examiner noted that hearing loss and tinnitus can occur together or separately and while there may be a common cause, one does not cause the other.  With regard to direct service-connection, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  In support, the examiner noted that there was no evidence of tinnitus in the Veteran's service treatment records, no evidence of tinnitus for approximately 50 years after the Veteran's military service, and that the Veteran's reported symptoms were not unlike what most people experience from time to time.  

In the April 2016 informal hearing presentation, the Veteran's representative asserted that the VA examination report was inadequate for adjudicating the claim and did not adequately address all theories of entitlement.  The Board agrees.  

With regard to secondary service connection, the Court of Appeals for Veterans Claims has held that an opinion that a condition is "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The examiner's statement that the tinnitus is not a "symptom associated with the Veteran's hearing loss" is akin to an opinion that the claimed disability is not related to a service-connected disability.  Moreover, the examiner's rationale did not address whether the Veteran's tinnitus was aggravated by his service-connected hearing loss.  With regard to direct service connection, the examiner noted that the Veteran's tinnitus began approximately 50 years after service and was consistent with symptoms most people experience from time to time.  While the examiner rendered a conclusion and recited pertinent facts; the examiner's rationale did not provide a reasoned medical explanation connecting the two by explaining the significance of the pertinent facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Specifically, the examiner did not explain why the Veteran's tinnitus was not related to his conceded in-service noise exposure or why his symptoms were not consistent with noise induced tinnitus.  In light of the above, the Board finds that an addendum opinion is required. 

Additionally, the record indicates that the Veteran receives ongoing VA treatment.  Accordingly, on remand any updated VA treatment records should be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from June 29, 2015 to the present and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, obtain an addendum opinion from the July 2015 examiner, or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinions, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Thereafter, the examiner should opine:

a.  State whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus manifested during service, within one year of his separation from service, or is otherwise etiologically related to service, including his conceded noise exposure.

In addressing likelihood that Veteran's current tinnitus or was caused by in-service noise exposure as opposed to some other cause, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus due to noise exposure generally presents or develops, as distinguished from how tinnitus or transient head noises from other causes develop.

b.  If the above opinion is negative, then the examiner is requested to opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected bilateral hearing loss.

The examiner is advised that statement such as "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran  and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

